Title: To Thomas Jefferson from John Page, 6 April 1801
From: Page, John
To: Jefferson, Thomas



My Dear Sir
Rosewell April the 6th. 1801

I have to acknowledge the Receipt of your highly flattering & friendly Letter, & to return as I do my best Thanks for it.
That you should have proposed to hold me up as worthy of being the Successor of Rittenhouse in the Office of Director of the Mint, is to my Feelings in my present Situation highly gratifying, & to be informed of this in the manner I was, has afforded me much Consolation. This Circumstance has in a great Measure removed those painful Sensations I was exposed to, whenever I reflected on the Application I made.
Without Flattery I can assure you that your Creed was viewed by all, both Whigs & Tories in these parts, as excellent, & satisfactory; & that I look upon your Address as an admirable Compendium of Republican Principles, & a striking Confutation of the Objections to free elective Governments: & that I view it as a well timed, delicate Advance towards a Conciliation of Parties, which must have a very happy Effect. The desperado leaders however can never be reconciled—they have so long & so grievously injured their opponents that they can never forgive them.Your Ideas respecting Removal from Office are generous, consistent with the System you have resolved to pursue, & ought to go far in the benevolent & patriotic work of Conciliation. Heaven grant that it may!
Should you ever have leisure to favor me with another Letter, send it directed to me at York Town; or near York, & I shall receive it a week sooner than by a Mail to Gloucester Court House. That I may not intrude too much on your pretious Time, I will conclude, wishing you the Accomplishment of your Wishes, & the Enjoyment of every Blessing, & assuring you that I am sincerely yours

John Page

 